Citation Nr: 0532533	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-19 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 
30 percent for pes planus and hammer toes, bilateral, with 
surgical resection of toes 2, 3, 4, and 5, bilaterally.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968, and from November 1972 to May 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
PTSD, claimed as a psychological condition.  In a June 2003 
decision the RO denied entitlement to an increased rating for 
the bilateral foot disability.  The veteran perfected appeals 
of those decisions.  

The case is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

During a January 2005 hearing before the undersigned, the 
veteran testified that he had received recent treatment for 
his bilateral foot disability from the VA Medical Center (MC) 
in Charleston, South Carolina.  His VA treatment records 
subsequent to July 2004 have not been associated with the 
claims file.  He also testified that the foot disability had 
increased in severity since he was last examined in May 2003.  
His VA treatment records show that, in addition to bilateral 
pes planus, he has peripheral neuropathy in the lower 
extremities.  The evidence does not indicate whether his 
complaints pertaining to the feet are due to the service-
connected pes planus or nonservice-connected peripheral 
neuropathy.  For these reasons the Board finds that remand of 
this issue is required.

The veteran claimed entitlement to service connection for a 
"psychological condition" and reported symptoms of 
insomnia, nightmares, and flashbacks.  His service medical 
records show that he was treated during service for anxiety.  
The VA treatment records indicate that he may have PTSD, but 
the evaluation of his symptoms was not completed and the 
diagnosis of PTSD has not been substantiated.  Other than 
vague references to combat in Vietnam, the available evidence 
does not reflect any stressor on which the diagnosis of PTSD 
might be based.  The veteran's service personnel records show 
that although he served in Vietnam, he was not in combat.  He 
has been asked to provide detailed information regarding any 
in-service stressor, but failed to respond.

The evidence does show, however, that he served in Vietnam 
and that he was treated for anxiety afterwards.  In addition, 
he has described current symptoms of a psychological 
impairment.  The Board finds, therefore, that a VA 
psychiatric examination is needed in order to determine 
whether he currently has any psychiatric disorder that is 
related to service.  See 38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, the case is remanded for the following:

1.  The RO should obtain the veteran's 
treatment records from the VAMC in 
Charleston, South Carolina, from July 
2004 to the present.  

2.  The RO should provide the veteran a 
VA medical examination in order to 
determine the current severity of his 
bilateral foot disability.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct an 
examination of the feet and provide a 
diagnosis for any pathology found.  The 
examiner should document all 
manifestations of flat feet and provide 
an opinion on whether the disability due 
to flat feet is pronounced, severe, 
moderate, or mild.  The criteria to be 
considered in making that assessment are:

a) Pronounced; marked pronation, extreme 
tenderness of plantar surfaces  of the 
feet, marked inward displacement and 
severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic 
shoes or appliances;

b) Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities; 

c) Moderate; weight-bearing line over or 
medial to great toe, inward bowing of the 
tendo Achillis, pain on manipulation and 
use of the feet; 

d) Mild; symptoms relieved by built-up 
shoe or arch support.

In addition, the examiner should provide 
an opinion on the extent to which the 
veteran's complaints in the lower 
extremities are due to the service-
connected bilateral pes planus, and 
distinguish any disability that is due to 
the nonservice-connected peripheral 
neuropathy.

3.  The RO should provide the veteran a 
VA psychiatric examination in order to 
determine whether he currently has any 
psychiatric disability that is related to 
military service.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct an 
examination and provide a diagnosis for 
any pathology found.  If the examination 
results in a diagnosis other than PTSD, 
the examiner should provide an opinion on 
whether the diagnosis is related to the 
symptoms documented during service.  If 
the examination results in a diagnosis of 
PTSD, the examiner should provide an 
analysis of the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) criteria for a 
diagnosis of PTSD and a detailed 
description of the specific stressor on 
which the diagnosis is based.  

4.  If the above-requested development 
results in a diagnosis of PTSD, the RO 
should again ask the veteran to provide 
detailed information regarding his 
claimed in-service stressors.  If that 
development results in sufficiently 
detailed information regarding the 
claimed stressor to allow research, the 
RO should request verification of the 
claimed stressor from appropriate 
sources.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

